Citation Nr: 1003368	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-19 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
October 1940 to November 1946 and from September 1950 to 
November 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2008 rating decision by a special claims 
processing unit ("Tiger Team") at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, although the RO in Los Angeles, California, has 
jurisdiction over the appeal.

In September 2009, as support for his claim, the Veteran 
testified at a hearing at the RO in Los Angeles before the 
undersigned Veterans Law Judge of the Board, commonly 
referred to as a Travel Board hearing.

The Board has since, in December 2009, advanced this case on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are:  (i) 
bilateral hearing loss, rated as 70-percent disabling; and 
(ii) tinnitus, rated as 10-percent disabling.  His combined 
rating has been 70 percent effectively since August 29, 2008.

2.  The Veteran retired from a retail sales position in 1984; 
he has a high school education, and his other work experience 
involved driving a truck.

3.  Because of the severity of his service-connected 
disabilities, especially his bilateral hearing loss, the 
Veteran is unable to work at his former job in retail and has 
no transferable skills that would qualify him for other 
employment; all forms of substantially gainful employment are 
precluded.




CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2008, the Veteran filed a claim for a TDIU on the 
premise that he is unable to secure or maintain substantially 
gainful employment due solely to his service-connected 
bilateral hearing loss.  He testified at his hearing that the 
majority of his work experience has been in retail at gas 
stations, liquor stores, and most recently setting up 
cigarette displays.  He said he was forced to retire from 
those retail positions because he could not hear the 
customers, and that he has been unable to work a 
substantially gainful job during the many years since, adding 
that he has worked just part time for a company (R.J. 
Reynolds) since 1990 or thereabouts.  For the reasons and 
bases set forth below, the Board finds that the evidence 
supports his claim, so a TDIU must be granted.

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or impairment 
caused by disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.  
But see, in particular, 38 C.F.R. § 4.16(a).

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, his disabilities may be considered under 
subjective criteria.  If he is unemployable by reason of his 
disabilities, occupational background, and other related 
factors, an extra-schedular total rating also may be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).  See also VAOPGCREC 75-91 (Dec. 27, 1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the also 
discussed the meaning of "substantially gainful employment."  
And in this context, the Court noted the following standard 
announced by the United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.



Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation 
was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

In order to be granted a TDIU, however, the Veteran's 
service-connected disabilities, standing alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  The question is whether 
the Veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
And as the Court further explained in Van Hoose, 
the disability rating, itself, is recognition that industrial 
capabilities are impaired, especially when the Veteran has 
one of the higher ratings that may be assigned.  See also 38 
C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

Turning now to the facts of this particular case.  Effective 
as of August 29, 2008, when the Veteran filed his claim, his 
service-connected disabilities are:  (1) bilateral hearing 
loss, rated as 70-percent disabling; and (2) tinnitus, rated 
as 
10-percent disabling.  His combined disability rating, as of 
that date, is 70 percent, thereby meeting the schedular 
prerequisites for a TDIU under 38 C.F.R. § 4.16(a), that is, 
without needing to resort to extra-schedular consideration 
under § 4.16(b).  See also 38 C.F.R. § 4.25 (VA's combined 
ratings table).  

The relevant medical and other evidence indicates the 
Veteran's hearing is impaired to such an extent that his 
children must communicate with his care providers on his 
behalf.  He cannot do it, himself.  He has no hearing acuity 
whatsoever in his left ear, and although he has a hearing aid 
for his right ear he must resort to reading lips to 
understand what others are saying to him.  He is unable to 
use the telephone to communicate due to his hearing loss or 
to operate a motor vehicle.  Additionally, the severity of 
his hearing impairment affects his balance - thereby 
reducing his mobility.

The record shows the Veteran retired from retail in 1984, 
more than 20 years prior to filing his claim.  He reported 
that his other work experience was driving a truck in the 
1970s.  He also indicated during his recent hearing that he 
worked just part time for a company (R. J. Reynolds), 
beginning in 1990 or thereabouts  In other statements and 
hearing testimony he also reported that he had a high school 
degree, but with no other education or training such as 
typing that would alleviate the need for verbal 
communication.  As he is severely limited in his ability to 
verbally communicate with others and does not have the 
training to communicate via another medium, he would be 
greatly disadvantaged in a retail or office setting.  The 
level of his hearing impairment, in addition to his balance 
difficulties, would also prevent him from working most manual 
labor positions (aside from his advanced age), which may 
require less verbal communication but still require the 
ability to hear and navigate potential hazards.  It thus 
appears he has no specific skills to re-enter the work force 
at a job not involving an ability to hear and communicate 
verbally and effectively.

In addition to his service-connected hearing loss (and 
tinnitus), the Veteran also suffers from chronic obstructive 
pulmonary disease (COPD), heart disease, impaired vision, and 
has had both knees replaced with prosthesis.  But even apart 
from these nonservice-related factors, the medical evidence 
indicates he would be unable to secure or maintain 
substantially gainful employment due to his 
service-connected bilateral hearing loss, alone.  In other 
words, even if his COPD, heart disease, bilateral knee 
disability, and visual impairment were not present, he still 
would be unable to obtain or maintain substantially gainful 
employment because of the severity of his bilateral hearing 
loss.  Indeed, as mentioned, it is rated as 70-percent 
disabling.  And it is reasonable to also assume that his 
tinnitus, which as mentioned is also service connected and 
rated at the highest possible level of 10 percent, further 
exacerbates his inability to hear and communicate with others 
inasmuch as it is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  There is no higher 
rating for his tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2009).  See also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

Unfortunately, a VA medical opinion specifically addressing 
this issue of employability was never obtained.  Although an 
opinion as to the Veteran's ability to perform physical and 
sedentary activities of daily living was solicited, 
the October 2008 VA examiner never specifically addressed the 
issue of employability.  But she provided the following 
comments, nonetheless, which, given a reasonable and liberal 
interpretation, allow the Board to at least infer that 
the Veteran is incapable of obtaining and maintaining 
substantially gainful employment on account of the severity 
of his service-connected disabilities.  This VA examiner 
indicated "[the Veteran] has difficulty understanding speech 
in any situation," so by implication irrespective of whether 
working a labor-intensive and physically demanding job versus 
one that is more sedentary.  And since the record shows the 
Veteran has no particular skills or training that would 
endeavor or qualify him for employment, the Board finds that 
his service-connected bilateral hearing loss precludes him 
from securing or maintaining substantially gainful 
employment.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341,4.15, 4.16.

For these reasons and bases, the Board finds that the Veteran 
meets the requirements for a TDIU.  Although he may have 
retired in 1984 because of his age, his bilateral hearing 
loss has deteriorated since that time to the point that it 
renders him unable to obtain or maintain substantially 
gainful employment in light of his training and educational 
background.  Accordingly, a TDIU is granted.  

In light of this favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with his claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq.

ORDER

The claim for a TDIU is granted, subject to the statutes and 
regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


